Citation Nr: 0109963	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  93-03 978	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Michael R. Viterna, Attorney 
at Law


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Keith W. Allen, Counsel

INTRODUCTION

The veteran served on active duty in the military from March 
1943 to December 1945.  He died in November 1990.  The 
appellant is his widow.  She appealed to the Board of 
Veterans' Appeals (Board) from a December 1990 decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, which denied her claim for 
service connection for the cause of the veteran's death.  In 
support for her claim, she testified at a hearing at the RO 
in July 1992.

In August 1995, due to the medical complexity of the case, 
the Board requested an opinion from an independent medical 
expert (IME) specializing in oncology.  The IME submitted his 
opinion in May 1996, and the Board sent the appellant a 
letter in June 1996 giving her an opportunity to review and 
respond to the opinion.  Her representative submitted a 
responding statement later in June 1996, on her behalf.  But 
after considering the statement, the IME's opinion, and the 
other evidence of record, the Board determined that further 
development of the claim was necessary, so the Board remanded 
the case to the RO on July 30, 1996.  The RO later returned 
the case to the Board, and in February 1999 the Board 
requested an opinion from the Armed Forces Institute of 
Pathology (AFIP).  A physician in the Division of 
Gastrointestinal Pathology at the AFIP, who studied the 
evidence of the case in consultation with the Division of 
Hepatic Pathology, submitted the opinion in March 1999.  The 
Board subsequently sent the appellant a letter in May 1999 
giving her an opportunity to review and respond to that 
opinion, too.  After she did not, the Board issued a decision 
on June 23, 1999, denying her claim.  She appealed the 
Board's decision to the United States Court of Appeals for 
Veterans Claims (Court).

In July 2000, during the pendency of the appeal to the Court, 
the appellant's representative and the VA General Counsel 
filed a joint motion requesting that the Court vacate the 
Board's decision and remand the case for further development 
and readjudication.  The Court granted the joint motion later 
in July 2000 and returned the case to the Board for 
compliance with the directives specified.


REMAND

The Court-ordered joint motion for remand directs that the 
Board return this case to the RO for full compliance with the 
directives of the Board's prior remand, on July 30, 1996, by 
attempting to obtain "tissue slide number 241683" from the 
University of Texas, M.D. Anderson Cancer Center.  

Although the RO obtained two other tissue slides from Gulf 
Coast Pathologists after the Board's prior remand, number 
89N-3644 (liver biopsy) and number 89N-3297 (gastroesophageal 
biopsy), the RO did not "make every effort" to obtain 
"tissue slide number 241683" from the University of Texas, 
M.D. Anderson Cancer Center.  The appellant is entitled, as a 
matter of law, to full compliance with the directives of a 
Board's remand.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998).  This is especially true in this particular instance 
since this additional tissue slide might eventually prove to 
be very beneficial to her claim by providing more cells for 
analysis to clarify whether the veteran's terminal liver 
cancer originated within the organ, as she alleges, or was 
merely a secondary site.  

In noting this, the Court pointed out that this additional 
tissue slide evidence, if obtained, might have permitted the 
AFIP examiners to provide a better opinion concerning the 
case since they indicated that "[u]nfortunately, the scant 
cellularity of the liver specimen precludes a complete and 
adequate assessment of the primary site."  Consequently, as 
requested previously, the RO must attempt as best possible to 
obtain this additional tissue slide evidence.

Accordingly, the case is REMANDED to the RO for the following 
development and consideration:

1.  The RO should contact the M.D. 
Anderson Cancer Center, Department of 
Pathology, at the University of Texas and 
make every effort to obtain all tissue 
slides at that facility concerning the 
deceased veteran.  The Bord is 
particularly interested in obtaining 
"tissue slide number 241683."  All 
correspondence, records or responses 
received to this inquiry should be 
associated with the claims folder.  
Furthermore, the RO should proceed with 
all reasonable follow-up referrals that 
may be indicated by this inquiry, which 
could lead to the tissue slide, or any 
other information relevant to the 
appellant's claim.  All attempts to 
obtain these records should be 
documented.

2.  If, after an exhaustive search for 
this additional evidence, the RO is 
unable to obtain the aforementioned 
tissue slides from the aforementioned 
facility or any other depository, this 
should be clearly documented in the 
record.  In this regard, the RO should 
ensure that any and all notification and 
development actions applicable to the 
appellant's claim and required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 are completed.  In 
particular, the RO should ensure that all 
applicable notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of cases in light of 
the changes in the law, the RO should 
refer to VBA Fast Letters 00-87 
(November 17, 2000), 00-92 (December 13, 
2000), 01-02 (January 9, 2001), and 01-13 
(February 5, 2001), as well as any 
pertinent formal or informal guidance 
applicable to the present claim that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent Court decisions 
that are subsequently issued also should 
be considered.  

3.  After completion of the above-
requested development, and any additional 
development deemed warranted by the 
record, the RO should re-adjudicate 
the appellant's claim on the merits.  In 
so doing, the RO must base its decision 
on full consideration of all of the 
pertinent evidence of record, both 
favorable and unfavorable to the claim, 
including that added to the record since 
the issuance of the October 1992 
Supplemental Statement of the Case (SSOC) 
and as a result of the above-requested 
development.  
In re-adjudicating the claim, the RO 
should take into consideration with 
heightened mindfulness the benefit-of-
the-doubt rule.  38 C.F.R. § 3.102 
(2000).  If the evidence is not in 
equipoise, the RO should explain why.  
See Cartwright v. Derwinski, 
2 Vet. App. 24, 26 (1991).

If the benefit sought on appeal remains denied, the appellant 
and her representative should be provided with a new SSOC.  
The SSOC must contain notice of all relevant actions taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations considered pertinent to 
the issue currently on appeal.  The purpose of this remand is 
to protect the appellant's right to due process of law, and 
to further develop the record.  It is not the Board's intent, 
however, to imply whether any benefit requested should be 
granted or denied.  

The appellant is advised that she has the right to submit 
additional evidence and argument concerning the claim the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	JOAQUIN AGUAYO-PERELES
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


